The opinion of the Court was delivered by
Moses, C. J.
This Court has decided, in Calhoun vs. Calhoun, (2 S. C., 283,) that it is no breach of the warranty of title contained in a bill of sale of slaves, that they were afterwards liberated by the government, and that to an action on a bond for the purchase money of the slaves, such liberation cannot be set up as a defense, on the ground of failure of consideration. The principles on which the decision rested were fully considered and discussed in the opinion. The conclusions of the Court are identical with those since pronounced by the Supreme Court of the United States in White vs. Hart, and Osborn vs. Nicholson, (13 Wallace, 646, 654.)
The error which is assigned here, in the charge of his Honor the Circuit Judge, consists in holding, the consideration of the note credited on the cause of action on the 15th September, 1863, void, as being the purchase money of one who, conceded to have been a slave before the proclamation of President Lincoln, of Jan. 1st, 1863, (Appendix to Statutes, 3d Session of 37th Congress, 2,) it is claimed, was liberated by the force and effect of it.
The question there raised was made and decided in the case of *515Pickett et al. vs. Wilkins and Wife et al., (13 Rich. Eq., 366,) the whole Court of Errors concurring in holding that slaves in South Carolina were not emancipated by the said proclamation. So far from differing with the conclusions there attained, it conforms to our own judgment, as indicated in the case of Brewster vs. Williams, (2 S. C., 455.)
The motion is granted, and a new trial ordered, unless the plaintiffs, or the party for whom they sue, on or before the first day of the next Term of the Court of Common Pleas for Newberry County, enter a remittitur on the judgment for the sum of two thousand two hundred and fifty dollars, with interest from the 16th of September, 1863.
Willard, A. J., and Wright, A. J., concurred.